Citation Nr: 1445724	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  08-25 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches prior to March 8, 2012, and in excess of 50 percent thereafter. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to October 12, 2010. 


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974.

These matters come before the Board of Veterans' Appeals (Board) from August 2006 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2010, the Board remanded the claims for additional development.  In a June 2012 decision, the RO granted a higher 50 percent disability rating for the Veteran's migraine headaches effective March 8, 2012, and granted entitlement to a TDIU effective October 12, 2010.  In a Suppmenetal Statement of the Case dated in June 2012, the RO continued to deny entitlement to a TDIU prior to October 12, 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2010 Board decision found that the Veteran had raised the issue of entitlement to a TDIU as part of his claim for a higher initial rating for the service-connected migraine headaches.  The Board also determined that that the RO must consider whether referral for an extraschedular evaluation is necessary in both the increased rating claim and the TDIU claim.  Although the RO granted a higher disability rating and TDIU, the RO failed to consider whether extraschedular ratings were appropriate in either the RO decision or June 2012 supplemental statement of the case (SSOC).  Therefore, the case must again be remanded for compliance with the March 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

Readjudicate the initial disability ratings, including schedular and extraschedular ratings, and entitlement to TDIU prior to October 2010, including schedular and extraschedular consideration, on the merits.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



